DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 5, shown in Figs. 30-41 in the reply filed on 09/06/2022 is acknowledged. Claims 21-40 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/340,028, filed on January 26, 2006, which claims the benefit of 60/648,364, filed on January 28, 2005, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 21-40 of this application.  It is noted that the claimed subject matter has been presented for the first time in this application and is not supported in the prior-filed applications.  Independent claims 21, 33 and 40 all recite the limitation of “a first screw hole sized and configured to receive a screw having a threaded head therein.” Additionally, claim 33 recites “a first screw having a threaded head sized and configured to couple to the fist screw hole.” The prior-filed application lacks reference to any of the screw holes being sized and configured to receive a screw having a threaded head. The prior-filed application also lacks any references to a threaded screw head.
Accordingly, the effective filing date for the claimed subject matter in the current application is February 24, 2009 and will be treated as such for examination purposes. 

Claim Objections
Claim 37 is objected to because of the following informalities:
Claim 37 should be amended to depend from claim 36. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 21, 33 and 40 recite the limitation “wherein the second angle of divergence is equal to a negative of the first angle of divergence with respect to the longitudinal axis.” It is unclear how the elected embodiment reads on this limitation. The limitation is not described in the Specification or specifically illustrated in the drawings. The examiner is interpreting the limitation to mean that if the first arm diverges from the longitudinal axis at an angle of 30 degrees, then the second arm would diverge at an angle of 30 degrees in the opposite direction. If such an interpretation is correct then it is noted that the 11/340,028 application also lacks specific support for this limitation.
	The elected plate is shown below. The examiner can’t determine if the angle of divergence is equal and opposite from the Drawings. 
[AltContent: textbox (Angles of Divergence?)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    593
    634
    media_image1.png
    Greyscale


	Claim 32 also includes the indefinite recitation that “the fourth angle of divergence is equal to a negative of the third angle of divergence.” The examiner will interpret the angle of divergence to be as described above. Again, the specification and drawings lack any specific references to the claim limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay et al. (U.S. 2006/02173459 A1) as cited in the IDS filed 10/05/2020, in view of Schneider (U.S. 2006/0235400 A1).
Concerning claim 21, as best understood, Kay et al. disclose an orthopedic plate (see Figs. 2—23 below), comprising: a trunk extending from a first end to a second end substantially on a longitudinal axis, wherein an inferior surface of the trunk defines a radius of curvature; a first arm (see below) extending from the first end of the trunk at a first angle of divergence from the longitudinal axis, the first arm defining a first screw hole sized and configured to receive a screw; a second arm (see below) extending from the second end of the trunk at a second angle of divergence from the longitudinal axis, the second arm defining a second screw hole sized and configured to receive a screw, wherein the second angle of divergence is equal to a negative of the first angle of divergence with respect to the longitudinal axis, and wherein the first arm continues the radius of curvature of the trunk.



[AltContent: textbox (4th Arm)][AltContent: textbox (3rd Arm)][AltContent: textbox (2nd Arm)][AltContent: textbox (1st Arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    488
    543
    media_image2.png
    Greyscale

Concerning claim 22, wherein the trunk defines a third screw hole having a screw axis perpendicular to a tangent of a top radius of the trunk (see Fig. 22, element 514’).
Concerning claim 23, wherein the third screw hole comprises a compression screw hole (see Fig. 22, element 514’).
Concerning claim 24, wherein the third screw hole (see Fig. 22, element 514’ and see par. 0046) comprises a lip which descends towards the inferior surface of the trunk to allow compression to be applied across a middle of the trunk.
Concerning claim 25, wherein the trunk defines a fourth screw hole (see Fig. 22, opening to the right of element 514’) and a waist area (see Fig. 20, element 526) extending between a portion of the trunk defining the third screw hole and a portion of the trunk defining the fourth screw hole.
Concerning claim 26, wherein the waist portion is configured to be bent laterally (see par. 0047) relative to the longitudinal axis of the trunk.
Concerning claim 27, wherein the first screw hole defines a screw axis perpendicular to a tangent of the superior surface of the first arm (see Fig. 20, near element 520).
Concerning claim 28, wherein the first arm comprises: a linking portion (see Fig. 20) extending from the trunk; and a distal portion including an annular ring (see Fig. 20, element 520) having a thickness greater than a thickness of the linking portion, wherein the annular ring defines the first screw hole.
Concerning claim 29, comprising: a third arm (see Fig. 20 above) extending from the first end of the trunk at a third angle of divergence from the longitudinal axis, the third arm defining a third screw hole sized and configured to receive a screw therein, wherein the third arm continues the radius of curvature of the trunk.
Concerning claim 30, wherein the first screw hole defines a screw axis perpendicular to a tangent of a superior surface of the first arm and the third screw hole defines a screw axis perpendicular to a tangent of a superior surface of the third arm such that a screw inserted through the first screw hole and a screw inserted through the third screw hole do not impinge on each other (see par. 0050).
Concerning claim 31, comprising: a fourth arm (see Fig. 20 above) extending from the second end of the trunk at a fourth angle of divergence from the longitudinal axis, the fourth arm defining a fourth screw hole sized and configured to receive a screw therein, wherein the fourth arm continues the radius of curvature of the trunk.
Concerning claim 32, as best understood, wherein the fourth angle of divergence is equal to a negative of the third angle of divergence with respect to the longitudinal axis. It appears the arms extend in equal and opposite directions. 
Concerning claim 33, Kay et al. disclose system, comprising: an orthopedic plate (see Fig. 20), comprising: a trunk extending from a first end to a second end substantially on a longitudinal axis, wherein an inferior surface of the trunk defines a radius of curvature; a first arm (see Fig. 20 above) extending from the first end of the trunk at a first angle of divergence from the longitudinal axis, the first arm defining a first screw hole sized and configured to receive a screw; a second arm (see Fig. 20 above) extending from the second end of the trunk at a second angle of divergence from the longitudinal axis, the second arm defining a second screw hole sized and configured to receive a screw, wherein the second angle of divergence is equal to a negative of the first angle of divergence with respect to the longitudinal axis, and wherein the first arm continues the radius of curvature of the trunk, and a first screw (see Fig. 8) having a head sized and configured to coupled to the first screw hole. 
Concerning claim 34, wherein the trunk defines a third screw hole (see Fig. 20, element 514) having a screw axis perpendicular to a tangent of a top radius of the trunk.
Concerning claim 35, wherein the third screw hole comprises a compression screw hole (see par. 0046) including a lip which descends towards the inferior surface of the trunk to allow compression to be applied across a middle of the trunk.
Concerning claim 36, wherein the trunk defines a fourth screw hole (see Fig. 20, hole above element 512) and a waist area (526) extending between a portion of the trunk defining the third screw hole and a portion of the trunk defining the fourth screw hole.
Concerning claim 37, wherein the waist portion is configured to be bent laterally (see par. 0050) relative to the longitudinal axis of the trunk.
Concerning claim 38, wherein the first screw hole defines a screw axis perpendicular to a tangent of the superior surface of the first arm (see Fig. 20 above).
Concerning claim 39, wherein the first arm comprises: a linking portion extending from the trunk; and a distal portion (see Fig. 20, element 520) including an annular ring having a thickness greater than a thickness of the linking portion, wherein the annular ring defines the first screw hole.
Concerning claim 40, Kay et al. disclose an orthopedic plate (see Fig. 20), comprising: a trunk extending from a first end to a second end substantially on a longitudinal axis, wherein an inferior surface of the trunk defines a radius of curvature; a first arm (see Fig. 20 above) extending from the first end of the trunk at a first angle of divergence from the longitudinal axis, the first arm defining a first screw hole sized and configured to receive a screw having a head therein; a second arm (see Fig. 20 above) extending from the second end of the trunk at a second angle of divergence from the longitudinal axis, the second arm defining a second screw hole sized and configured to receive a screw having a head therein, wherein the second angle of divergence is equal to a negative of the first angle of divergence with respect to the longitudinal axis; a third arm (see Fig. 20 above) extending from the first end of the trunk at a third angle of divergence from the longitudinal axis, the third arm defining a third screw hole sized and configured to receive a screw therein, wherein the third arm continues the radius of curvature of the trunk, wherein the first screw hole defines a screw axis perpendicular to a tangent of a superior surface of the first arm and the third screw hole defines a screw axis perpendicular to a tangent of a superior surface of the third arm such that a screw inserted through the first screw hole and a screw inserted through the third screw hole do not impinge on each other; and a fourth arm (see Fig. 20 above) extending from the second end of the trunk at a fourth angle of divergence from the longitudinal axis, the fourth arm defining a fourth screw hole sized and configured to receive a screw therein, wherein the fourth arm continues the radius of curvature of the trunk, wherein the fourth angle of divergence is equal to a negative of the third angle of divergence with respect to the longitudinal axis, and wherein the first arm, second arm, third arm, and fourth arm each continue the radius of curvature of the trunk.
However, Kay et al. do not explicitly disclose that the first and second screw holes are sized and configured to receive a screw having a threaded head therein. Kay et al. also do not disclose a screw having a threaded head.
Schneider teaches an orthopedic plate comprising a plate that includes a threaded screw hole (see Fig. 8, element 4) and at least one screw that has a threaded shaft and a threaded head (see Fig. 9, element 11) so that when engaged in the threaded screw hole the threaded head forms a mating interface such that the screw can engage the screw hole so as to allow a plurality of angular orientations of the screw (see Figs. 6 and 7) in the screw hole in the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate threads in the plate screw holes of Kay’s plate, and to incorporate threads on the head of Kay’s screw (see Fig. 8) so that the screw hole allows for conical orientation of the screw in the screw hole, the concept of which is taught by Schneider, in order to enhance the securing capabilities of the system. The screw angle could be modified with respect to the plate so that the screw can be secured to healthier bone, or to avoid a nearby nerve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773